                 Case 1:21-cv-02678-AT Document 22 Filed 08/13/21 Page 1 of 2

Hughes                                                                                  Hughes Hubbard & Reed LLP
                                                                                                      1775 I Street, N.W.

Hubbard                                                                                     Washington, D.C. 20006-2401
                                                                                               Office:+1 (202) 721-4600

&Reed                                                                                            Fax: +1 (202) 721-4646
                                                                                                    hugheshubbard.com

                                                                                                    Michael DeBernardis
                                                                                                                   Partner
                                                                                           Direct Dial: +1 (202) 721-4678
                                                                                michael.debernardis@hugheshubbard.com



                                                                                       August 13, 2021

   VIA ECF and Email

   The Honorable Analisa Torres
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
   Torres_NYSDChambers@nysd.uscourts.gov


                 Re:    Syracuse Mountains Corp. v. Bolivarian Republic of Venezuela,
                        Case No. 1:21-cv-02678-AT

   Dear Judge Torres:

           On behalf of our client, plaintiff Syracuse Mountains Corporation in the above referenced

   case, we respectfully submit this status letter regarding service of process pursuant to your

   Honor’s June 14, 2021 Memo Endorsement, Dkt. 21.

           By way of background, we submitted to the Clerk of the Court the necessary documents

   for service upon defendant Bolivarian Republic of Venezuela in accordance with Section

   1608(a)(4) of the Foreign Sovereign Immunities Act, which the Clerk then transmitted to the

   Department of State on May 21, 2021, as noted in our June 14, 2021 status letter to the Court,

   Dkt. 20, and the Clerk’s Certificate of Mailing, Dkt. 19.

           On August 10, 2021, we received the following update from the Department of State via

   email, which is attached for the Court’s reference: “[T]he Department received the request, and it

   is being processed for service through diplomatic channels, but at the moment it has not yet been

   transmitted. Once that occurs, a certified copy of the diplomatic note will be returned to the


   101254376_6
              Case 1:21-cv-02678-AT Document 22 Filed 08/13/21 Page 2 of 2

August 13, 2021
Page 2


clerk.” The Department of State did not provide a definitive timeline for prospective service

given the impact of the pandemic but expressed “hope we will have some additional information

in a couple of weeks.”

        We will promptly notify the Court when service of process is complete.




                                                 Respectfully,


                                                 /s/ Michael DeBernardis
                                                 Michael DeBernardis

Attachment




101254376_6
